DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 13-21 are currently pending in the application; of these, claims 13 and 20 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 19, 22-23, 27, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 3-4, of claim 19, “the two steerable drive units” lacks proper antecedent basis in the claims (the claim previously recites “at least two of the steerable drive units”).
In line 7 and in line 9 of claim 19, the recitation “the steerable drive units” is indefinite because it is not clear whether these recitations refer to the previously recited “plurality of steerable drive units” (see claim 16, line 2) or to the “at least two of the steerable drive units” (see claim 19, lines 3-4).
In each of claims 19, 22-23, and 31, it is not clear what is meant by a “shared propelling-unit axle”.  Applicant’s written specification refers to a front propelling-unit axle “VF” and a rear propelling-unit axle “HF” (see paragraph [0036] in applicant’s published application).  In applicant’s drawing Fig. 2, however, reference characters “VF” and “HF” appear to denote axes or center lines and not physical structure.  It is, thus, not clear whether the “axles” recited in claim 19 are intended to be physical objects (e.g., rotating axle shafts) or simply reference lines (e.g., rotational axes).
In line 3, of claim 22, “the two steerable drive units” lacks proper antecedent basis in the claims (the claim previously recites “at least two of the steerable drive units”).
In lines 4-5 of claim 23, “the two of the steerable drive units” lacks proper antecedent basis in the claims.
In line 5 of claim 23, “the shared propelling-unit axle” lacks proper antecedent basis in the claims.
In lines 4-5 of claim 27, the recitation “a propulsion direction” is indefinite; it is not clear whether this is intended to refer to the same “propulsion direction” previously recited (see claim 20, line 13) or to some different/additional propulsion direction.
In line 3, of claim 31, “the two steerable drive units” lacks proper antecedent basis in the claims (the claim previously recites “at least two of the steerable drive units”).
In line 6 and in line 8 of claim 31, the recitation “the steerable drive units” is indefinite because it is not clear whether these recitations refer to the previously recited “plurality of steerable drive units” (see claim 20, line 6) or to the “at least two of the steerable drive units” (see claim 31, lines 2-3).

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Titford, U.S. Patent No. 6,435,766.
Titford discloses a method for removing earth material (e.g., gravel, see Abstract or top soil, see col. 7, lines 53-57), the method comprising: 
(a) driving with a propulsion drive apparatus (drive motor 22; Fig. 3) a rollable propelling unit (one of the support wheels 18) supporting a machine frame (chassis 12) of an earth working machine (apparatus 10) from a substrate (e.g., Fig. 5), and thereby propelling the earth working machine in a propulsion direction (e.g., in a straight-ahead direction, as shown in Fig. 5) relative to the substrate; and 
(b) during step (a), rotating a tool (rotatably mounted drum 30) about a working axis (see the axle 33 and curved rotation arrow 35 in Fig. 5) relative to the machine frame with the rotating tool engaging the substrate to remove earth material, wherein an orientation of the working axis is such that the propulsion direction encloses with the working axis an angle different from 90 degrees (see, e.g., Figs. 3-5, where the angled axis of the drum can be seen).

8.	Claim(s) 13, 15-17, 20-21, 24, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willis et al., U.S. Patent Application Publication No. 2010/0021234 (“Willis”).
With respect to independent claim 13, Willis discloses a method for removing earth material (Willis [0002]: “... a cutting drum rotatably mounted to the mainframe for removing material (e.g., asphalt, concrete) from a roadbed ...”), the method comprising: 
(a) driving with a propulsion drive apparatus (e.g., one or more of the motors 18; Figs. 1-5) a rollable propelling unit (one or more of the crawler assemblies 12) supporting a machine frame (mainframe 2) of an earth working machine (milling machine 1) from a substrate (see Fig. 1), and thereby propelling the earth working machine in a propulsion direction relative to the substrate (each of the Willis crawler assemblies 12 rotates in an angular direction D1 or D2 resulting in movement in a forward direction F or in a reverse direction R; see Figs. 4-5 and [0047]); and 
(b) during step (a), rotating a tool (rotatable cutter drum 3; Fig. 1) about a working axis (the drum rotational axis extends perpendicular to the drawing plane in Fig. 1 and also perpendicular to a centerline CLM of the mainframe 2; see Fig. 3) relative to the machine frame with the rotating tool engaging the substrate to remove earth material (Willis describes, for example, a “normal road milling operation” in which “the cutting drum 3 cuttingly [engages] a roadway or other similar surface”; see Willis [0078]) wherein an orientation of the working axis is such that the propulsion direction encloses with the working axis an angle different from 90 degrees (Willis discloses, in Figs. 12A-12B, a “crab steer mode” in which the propulsion direction (front-left direction FL) will enclose with the working axis an angle different from 90 degrees).

With respect to claim 15, the Willis machine includes a roll axis extending parallel to a longitudinal machine frame direction (i.e., centerline CLM of the mainframe 2; see Fig. 3) and wherein:
in step (a) the rollable propelling unit includes a plurality of steerable drive units (the Willis crawler assemblies 12 are steerable; see Figs. 8-10) rollable on the substrate (each of the Willis crawler assemblies 12 includes an endless track 26 that rolls on the substrate); and 
the method further includes: 
during step (b), steering the steerable drive units such that when the earth working machine is traveling straight ahead the propulsion direction encloses an angle greater than zero with the roll axis (in the crab steer mode of Willis Figs. 12A-12B, the propulsion direction (front-left direction FL) will form an angle greater than zero with the roll axis (see the angle dA in Fig. 12A) .

With respect to claim 16, Willis further discloses wherein: 
step (b) includes maintaining the orientation of the working axis by automatically controlling with a controller (see the steer control 70 in Fig. 16) steering angles of a plurality of steerable drive units of the rollable propelling unit (see Fig. 16).

With respect to claim 17, Willis discloses that the controller controls the steering angles at least in part in response to an input of a predetermined setting angle between the propulsion direction and a roll axis extending parallel to a longitudinal machine frame direction of the machine frame (the machine operator inputs a predetermined setting angle via a steering wheel 54; the controller controls the steering angle of the steerable drive units in response thereto; see Figs. 16-17 and [0074]: “... in the ... crab steer mode ..., the control 20 is configured to direct each steering actuator 14 functioning in the particular steering mode ... to angularly displace its coupled crawler assembly 12 through an angular displacement d.sub.A that is substantially equal to the angular displacement d.sub.W of the steering wheel 54).

With respect to independent claim 20, Willis discloses a mobile earth-removing earth working machine (road milling machine 1; Figs. 1-2), comprising: 
a machine frame (mainframe 2) having a roll axis extending parallel to a longitudinal machine frame direction (i.e., centerline CLM of the mainframe 2; see Fig. 3) and a yaw axis extending parallel to a vertical machine direction (i.e., parallel to vertical axes 12a; Fig. 1), the roll axis and the yaw axis defining a reference plane; 
a propelling unit (one or more of the crawler assemblies 12) configured to support the machine frame from a substrate (see Fig. 1), the propelling unit including a plurality of steerable drive units (the Willis crawler assemblies 12 are steerable; see Figs. 8-10) rollable on the substrate (each of the crawler assemblies 12 includes an endless track 26 that rolls on the substrate); 
a working apparatus (rotatable cutter drum 3; Fig. 1) carried by the machine frame and including an earth-removing tool rotatable around a working axis (see Willis [0045]: “A rotatable cutter drum 3 (FIG. 1) is coupled with the mainframe 2 and functions as the primary working tool of the machine 1”), the working axis being arranged with a constant angular orientation relative to the reference plane (the drum rotational axis is fixed relative to the mainframe 2 and the reference plane and extends perpendicular to the drawing plane in Fig. 1 and also perpendicular to a centerline CLM of the mainframe 2; see Fig. 3); 
a working drive apparatus (drive system 5; Fig. 1) configured to drive the earth-removing tool to rotate around the working axis; 
a propulsion drive apparatus (e.g., one or more of the motors 18 which drive the crawler assemblies 12; see Figs. 1-5 and [0045]) configured to drive the earth working machine to perform a propelled motion in a propulsion direction relative to the substrate (each of the Willis crawler assemblies 12 rotates in an angular direction D1 or D2 resulting in movement in a forward direction F or in a reverse direction R; see Figs. 4-5 and [0047])
a steering apparatus (e.g., steering actuators 14 associated with each crawler assembly 12; see Fig. 3) configured to modify steering angles of the plurality of steerable drive units relative to the reference plane (see Figs. 8-10); and 
a controller (steer control 20; Fig. 16) configured to receive an input determinative of a setting angle (via a steering wheel 54; Fig. 16) between the propulsion direction and the reference plane, the setting angle being different from zero (Willis discloses, in Figs. 12A-12B, a “crab steer mode” in which the propulsion direction (front-left direction FL) will form a non-zero angle (see the angle dA in Fig. 12A) with the reference plane, and the controller being configured to output control instructions to the steering apparatus (see the steer control 70 in Fig. 16) to maintain the setting angle during an earth-removing operation (see Willis [0072]).

With respect to claim 21, the Willis working axis is arranged orthogonally to the reference plane (see Fig. 1); and 
the steering apparatus is configured to orient the plurality of steerable drive units with respective steering angles equal to the setting angle such that the propulsion direction of the earth working machine when traveling straight ahead encloses the setting angle with the roll axis (the Willis steering apparatus is controlled to orient the steerable drive units with steering angles equal to the setting angle specified by the steering wheel 54; see Figs. 16-17 and [0074]: “... in the ... crab steer mode ..., the control 20 is configured to direct each steering actuator 14 functioning in the particular steering mode ... to angularly displace its coupled crawler assembly 12 through an angular displacement d.sub.A that is substantially equal to the angular displacement d.sub.W of the steering wheel 54).

With respect to claim 24, the Willis machine frame is carried vertically adjustably on the propelling unit (see the crawler assembly shafts 28 in Figs. 2 and 4 and Willis [0096]: “ ... the shaft upper section 92 is movably coupled with the mainframe 2 such that the mainframe 2 is vertically displaceable to adjust engagement of the cutting drum 3 with a working surface S”).

With respect to claim 27, Willis discloses orienting the steerable drive units with respective steering angles such that the machine travels straight ahead in a propulsion direction parallel to the roll axis (see Fig. 3).

With respect to claim 28, Willis discloses a road milling machine (see, e.g., Abstract).

With respect to claim 29, the Willis controller is configured to maintain the setting angle by automatically controlling steering angles of the plurality of steerable drive units of the propelling unit (see Fig. 16).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claim(s) 19, 22-23, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willis as applied to claims 16 and 20 above, and further in view of Miller et al., U.S. Patent Application Publication No. 2013/0158802 (“Miller”).
As discussed above, Willis discloses all of the limitations of claims 16 and 20 and, specifically, discloses a crab steering mode, as shown in Figs. 12A-12B.  Since the four crawler units are parallel to one another in this mode, the two front crawlers and/or the two rear crawlers are considered to define a shared-propelling unit axle, as recited in claims 19, 22-23, and 31.  Willis does not, however, disclose a tie rod, as recited in claims 22-23 or an adjustable length tie rod and storing data for modifying the length of the adjustable tie rod, as recited in claims 19 and 31.
In the same field of endeavor, Miller discloses a steering system to control steerable drive units (crawler tracks 18; Fig. 5) of a road milling machine including a steering control unit 30 (Fig. 1) and a controller (see, e.g., claim 1) in conjunction with steering actuators 36, 38 and tie rods 40, 40’ (see Fig. 5).  The tie rods are adjustable in length due to the inclusion of linear actuators 60, 60’.  Miller teaches, in conjunction with a crab steering mode (as shown in Fig. 5), storing data for modifying the length of the tie rods (in the form of lookup tables) and automatically controlling the length of the adjustable tie rods using the stored data in response to a steering input (see Abstract: “The crab mode may involve use of automated linear actuators on the tie rods to assure that all tracks remain substantially parallel to one another, and may involve the use of lookup tables to coordinate actuator movements in response to individual parallel track angle demands as a function of steering inputs”).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Miller, to provide the Willis machine with a tie rod to maintain a parallel relationship between the steerable drive units or an adjustable tie rod in conjunction with automatically adjusting the length of the tie rod in response to a steering input, in order to maintain a parallel relationship between the steerable drive units over a range of crab mode steering angles.
Further with respect to claim 23, Miller discloses two steering arms (e.g., steering collar assemblies 32A, 32B; Fig. 5), each attached to one of the steerable drive units (tracks 18A, 18B) and each being rotatable with the respective steerable drive unit around a correction axis (i.e., the vertical axis about which each steering collar assembly rotates; see Fig. 5) that is parallel to a yaw axis of the machine frame.  Miller further discloses that the tie rod 40 has two longitudinal ends connected respectively to the two steering arms (i.e., to the steering collar assemblies 32A, 32B; Fig. 5).

11.	Claim(s) 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Willis as applied to claim 20 above, and further in view of Wachsmann, U.S. Patent Application Publication No. 2013/0334865.
As discussed above, Willis discloses all of the limitations of claim 20.  Willis does not, however, disclose milling bits, as recited in claim 25.
In the same field of endeavor, Wachsmann discloses a milling drum 2 for a ground milling machine 1 (Fig. 1) and teaches providing a plurality of milling bits (cutting tools 5; Fig. 2) on the outer surface of the drum.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Wachsmann, to provide the Willis milling drum with milling bits, in order to facilitate the disintegration of surface material by the rotating drum.

With respect to claim 26, Wachsmann teaches providing the cutting tools in a helical pattern (see the spirals 7, 8 in Fig. 2).

Allowable Subject Matter
12.	Claims 14, 18, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wall et al. discloses a road planing machine capable of making tight turns while milling.  Swisher, Jr. discloses the use of a crab steering mode in conjunction with a milling machine.  Staubli discloses a ground working machine having one or more cutting rollers rotatable about axes that are adjustably angled with respect to the machine frame. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        28 July 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672